Opinion by
(3line, J.
It appeared that the red vegetable extract in-question, was imported from Italy in wooden barrels, each barrel having a paper, label pasted on the head containing the words “Red Vegetable Extract, .Product -of, Italy.” As the record showed that the name of the country of origin was found on paper labels attached to the immediate containers of the goods, the protest was, sustained on the authority of Asiam v. United States (25 C. C. P. A. 68, T. D. 49065). Abstracts 40715, 39518, and 37079, and American Hatters & Furriers Co. v. United States (C. D. 31) cited.